Dimarco Constructors, LLC v Top Capital of N.Y. Brockport, LLC (2021 NY Slip Op 05260)





Dimarco Constructors, LLC v Top Capital of N.Y. Brockport, LLC


2021 NY Slip Op 05260


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: WHALEN, P.J., SMITH, CURRAN, TROUTMAN, AND DEJOSEPH, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (860/20) CA 19-01875.

[*1]DIMARCO CONSTRUCTORS, LLC, KENNEDY MECHANICAL PLUMBING & HEATING, INC., LANDMARK ELECTRIC, INC., U.S. CEILING CORP., SWAN TILE & MARBLE, INC., KORNERSTONE KITCHENS, LLC, BBT CONSTRUCTION SERVICES, INC., NORTHEAST COMMERCIAL FLOORING, INC., AND JAMES C. DELLY, DOING BUSINESS AS JAMES C. DELLY CUSTOM PAINTING, ON THEIR OWN BEHALF AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PLAINTIFFS-APPELLANTS-RESPONDENTS, 
vTOP CAPITAL OF NEW YORK BROCKPORT, LLC, PERSISTENCE PATH, LLC, ZHENG ZHOU, TIMOTHY COOPER, TIMOTHY POLEY, MICHAEL PALUMBO, DEFENDANTS-RESPONDENTS-APPELLANTS, AND LOUIS GIARDINO, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.